Citation Nr: 1120676	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  05-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 2009, for the grant of service connection for left ear hearing loss.

2.  Entitlement to an initial increased (compensable) evaluation for right ear hearing loss prior to June 9, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss, effective June 9, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of February 2004 and March 2004, which granted service connection for right ear hearing loss, evaluated noncompensably disabling, and denied service connection for left ear hearing loss.  In September 2005, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  Subsequently, in October 2009, the Board granted service connection for left ear hearing loss, and remanded the matter of the assignment of ratings and effective dates.  In a March 2011 rating decision, the RO granted service connection for left ear hearing loss, and a 10 percent rating was assigned for bilateral hearing loss, both effective June 9, 2009.  The issues as stated on the title page remain on appeal, as a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The presence of a left ear hearing loss disability meeting the criteria of 38 C.F.R. § 3.385 was not shown prior to June 9, 2009.

2.  Prior to June 9, 2009, right ear hearing loss was manifested by an average pure tone threshold level at the frequencies of 1000, 2000, 3000, and 4000 hertz of 18 decibels, with speech recognition of 100 percent, with no additional functional impairment; the schedular criteria are adequate.  

3.  Beginning June 9, 2009, bilateral hearing loss has been manifested by an average pure tone threshold level of 37.5 decibels in the right ear and 27.5 in the left ear, with speech recognition of 78 percent in the right ear, and 68 percent in the left ear, with no additional functional impairment; the schedular criteria are adequate.  


CONCLUSION OF LAW

1.  The criteria for an effective date earlier than June 9, 2009, for the grant of service connection for left ear hearing loss, have not been met.  38 U.S.C.A. §  5110 (West 2002); 38 C.F.R. §§ 3.385, 3.400 (2010).

2.  The criteria for a compensable evaluation for right ear hearing loss were not met prior to June 9, 2009.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In correspondence dated in September 2003, the RO notified the Veteran of the information necessary to substantiate the claims on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.    

With respect to the higher rating and earlier effective date claims, this is an initial rating case, and the Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in letters dated in April 2007 and may 2008, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  Specifically, the Federal Circuit Court held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  In addition, he was given information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although these letters were not sent until after the initial adjudication of the claims, they were followed by readjudication and the issuance of supplemental statement of the case, most recently in March 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records have been obtained, as have other treatment records adequately identified by the Veteran.  VA examinations were provided in January 2004 and June 2009; those examinations describe the disability in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorder since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

As noted above, the Veteran served on active duty from March 1955 to November 1958.  At the Veteran's separation examination conducted in November 1958, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
--
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
--
15 (20)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran's initial claim for service connection for bilateral hearing loss was received in September 2003.  In his statements, including his Travel Board hearing testimony, the Veteran contended that his hearing disability is the result of in-service noise exposure from aircraft engine noise and power tools, and that the condition had become gradually worse.  

The Veteran was afforded a fee-basis VA examination in January 2004.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
40
25
LEFT
15
10
10
15
15

Speech recognition testing utilizing the Maryland CNC word list yielded 100 percent correct responses for the right ear and 100 percent correct responses for the left ear.  The examiner found that the Veteran had normal hearing with the exception of a mild sensorineural hearing loss at 3000 Hertz (Hz) for the right ear.  The examiner opined that the etiology of the Veteran's hearing loss was due, in part, to the history of military noise exposure.

The Veteran was afforded a second fee-basis VA audiological examination in June 2009.  The Veteran reported that he experienced exposure to noise while working with aircraft in the military without hearing protection.  He also noted that he experienced exposure to noise from power tools following military service, but wore hearing protection at that time.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
55
45
LEFT
25
15
20
35
40

His right ear speech recognition score was 78 percent and his left ear speech recognition score was 68 percent.  The examiner stated that the Veteran displayed normal to moderately severe sensorineural hearing loss with normal middle ear functioning.  The examiner recorded that there are no significant effects of the Veteran's hearing loss upon his employment or usual daily activities.  

In a decision dated in October 2009, the Board granted service connection for left ear hearing loss, and remanded the issue of the rating to be assigned for bilateral hearing loss.  As noted above, in March 2011, the RO granted service connection and a compensable rating, effective June 9, 2009.  

III.  Analysis

Earlier effective date for service connection for left ear hearing loss

Where, as in this case, a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection and award of compensation benefits is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  

In this case, the Veteran's claim was received in September 2003.  He did not demonstrate a left ear hearing loss disability for VA purposes until June 9, 2009, however.  In this regard, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels (db) or greater; or when the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss in the left ear meeting any of these requirements was not shown prior to the June 2009 VA examination.  In this regard, the Board observes that the separation examination in 1958 did not show all of these findings, but, nevertheless, the 2004 examination showed thresholds at all levels were 15 decibels or less, and speech recognition was 100 percent.  The June 2009 VA examination was the earliest occasion on which the criteria for a VA hearing loss disability in the left ear were met, and the January 2004 examination specifically did not find a hearing loss disability, for VA purposes, to be present.  Hence, June 9, 2009, is the correct effective date, as the date entitlement arose.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In general, evaluations for defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  To evaluate the degree of disability from service-connected bilateral hearing loss, the rating schedule provides eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  Id.  This assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  

Prior to June 9, 2009-right ear hearing loss

Prior to June 9, 2009, service connection was only in effect for hearing loss of the right ear.  If the hearing impairment in the service- connected ear is compensable to a degree of 10 percent or more and the Veteran has a hearing loss disability as defined in § 3.385, the hearing impairment in the non service- connected ear will be considered in evaluating the service- connected disability.  38 C.F.R. § 3.383(a)(3) (2010).  In this case, as discussed above, the Veteran's service- connected right ear hearing loss does not meet the criteria for a compensable evaluation.  Additionally, in the left ear, he did not have a hearing loss disability as defined in 38 C.F.R. § 3.385. 

In such cases, the nonservice-connected ear is assigned a Level I hearing impairment designation in Table VII.  See VAOPGCPREC 32-97 (Aug. 29, 1997); 38 C.F.R. § 4.85(f).  (Due to the normal findings in the left ear, however, a numeric designation of I would have been applicable in any event.)  The four-frequency average of 18 decibels together with the 100 percent CNC result in the right ear is also reflective of Level I hearing, thus warranting a noncompensable rating, prior to June 9, 2009.  There is no evidence showing an increase in the level of hearing loss prior to the June 9, 2009 examination.  

Bilateral Hearing Loss

Beginning June 9, 2009, service connection was effective for bilateral hearing loss.  In addition, the June 2009 VA examination showed findings reflective of greater hearing impairment.  On that occasions, the frequency average in the right ear was 37.5 decibels, with speech recognition of 78 percent, which results in numeric designation of III in the right ear.  In the left ear, the puretone threshold average was 27.5 percent, and the speech recognition was 68 percent, resulting in a numeric designation of IV under Table VI.  Applying these designations to Table VII, a 10 percent rating, but no higher, is warranted, effective June 9, 2009.  

In certain circumstances, exceptional patterns of hearing impairment based on puretone decibel loss only, as set forth in Table VIa.  See 38 C.F.R. § 4.86.  The Veteran's hearing loss does not meet these criteria, but, in any event, rating the Veteran's hearing based on puretone decibel loss only, even with the June 2009 findings, would result in a noncompensable rating.  

An audiology examination must also describe the functional effects caused by a hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The Veteran reported that his greatest difficulty was in hearing telephone and personal conversation.  On the June 2009 VA examination report, the examiner concluded that there no significant occupational affects and no effects on his usual daily activities due to his hearing loss.  This conclusion by an audiologist of the functional effects caused by the Veteran's hearing disability, based on authorized VA audiology findings, satisfies the requirement that the functional effects be described.  

At his hearing in September 2005, the Veteran stated he had difficulties in hearing certain voices, which required him to turn his ear toward the speaker.  He described ringing in the ears as a principle annoyance; it must be pointed out that service connection and a 10 percent rating are also in effect for tinnitus.  Moreover, as mentioned above, although service connection was only in effect for right ear hearing loss prior to June 9, 2009, a noncompensable rating would have been warranted, based on the evidence, if he had been rated for bilateral hearing loss during that time.  

In June 2009, the examiner stated that there were no significant occupational or personal affects of the Veteran's hearing loss.  After that examination, in July 2009, the Veteran stated that his hearing loss affected his activities of daily living, but he did not further describe any difficulties.  When considered with the absence of any other evidence of complaints or observations of any functional communication problems contained in the file, the Board finds that functional impairment beyond that contemplated by the noncompensable rating prior to June 9, 2009, or the 10 percent rating beginning that date, has not been shown.  

The functional impairment is relevant to potential entitlement to an extraschedular rating.  See Martinak.  The Board finds that the question of an extraschedular evaluation has not been raised.  In this regard, the veteran has not contended, nor does the evidence otherwise suggest, that the rating criteria are inadequate to describe his hearing impairment, and, consequently, the question of an extraschedular evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the rating schedule provides for higher ratings for hearing loss, and he has not alleged any periods of hospitalization or interference with employment as a result of hearing loss.  

Moreover, there is no evidence suggesting that the criteria for a compensable rating were shown for any time during the appeal period prior to June 9, 2009, or that the criteria for a rating higher than 10 percent have been shown at any time since June 9, 2009; thus "staged ratings" are not applicable.  A question as to which of two evaluations to apply has not been presented, and the disability picture does not more nearly approximate the criteria required for the next higher rating.  38 C.F.R. § 4.7 (2009).  Accordingly, the preponderance of the evidence is against the claim for a compensable rating for right ear hearing loss prior to June 9, 2009, and against a rating in excess of 10 percent for bilateral hearing loss beginning June 9, 2009.  Thus, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  










(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than June 9, 2009, for the grant of service connection for left ear hearing loss, is denied.

Entitlement to an initial increased (compensable) evaluation for right ear hearing loss prior to June 9, 2009, is denied.

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss, effective June 9, 2009, is denied.





____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


